THE THIRTEENTH COURT OF APPEALS

                                     13-17-00052-CV


                              Ex Parte Sharyn Sue Hyde


                                   On Appeal from the
                425th Judicial District Court of Williamson County, Texas
                             Trial Cause No. 16-0425-C425


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

judgment denying Hyde's petition for expunction. Costs of the appeal are adjudged

against appellee, Sharyn Sue Hyde.

      We further order this decision certified below for observance.

June 21, 2018